UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4908
HARRY CHARITY, III,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                           (CR-94-190)

                      Submitted: April 12, 2002

                      Decided: April 29, 2002

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Silvia Ferroni, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. CHARITY
                             OPINION

PER CURIAM:

   Harry Charity, III appeals the district court’s revocation of his
supervised release and related imposition of an eight month sentence.
Charity claims the court erred in failing to allow him the opportunity
to rebut uncorroborated hearsay introduced at his revocation hearing.
We review the district court’s decision to revoke supervised release
for abuse of discretion. See United States v. Copley, 978 F.2d 829,
831 (4th Cir. 1992). After carefully reviewing the record before us,
we conclude the court did not abuse its discretion.

   The court relied on undisputed evidence of repeated violations,
including drug abuse, which supplied adequate grounds for revocation
of Charity’s supervised release. See United States v. Clark, 30 F.3d
23, 25 (4th Cir. 1994). Moreover, although Charity contends the court
would not have sentenced him to a term of imprisonment absent the
introduction of the hearsay evidence, the court specifically found that
the hearsay testimony was not dispositive to its determination and
cited Charity’s numerous past violations as the grounds for its deci-
sion to sentence him to a term of imprisonment. Accordingly, we
affirm the judgment of the district court. We dispense with oral argu-
ment, because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                          AFFIRMED